Hon. John H. Winters
Executive Director
State Department of Public Welfare
Austin, Texas
                   Opinion No. v-1357.
                  Re:   Availability   of funds appro-
                        priated to the Waco State
                        Home in the general approprla-
                        tion bill for the rental of
                        pasture land and for the pur-
                        chase of livestock   for the bi-
Dear Sir:               ennium ending August 31, 1953.
            You have requested the opinion of this of-
fice relating   to the authority of your department to
expend certain moneys appropriated   to the Waco State
Home in the general appropriation   bill for the bien-
nium ending August 31, 1953. Your specific     questions
are as follows:
          (1)   Is there an appropriation to the
     Waco State Home which may be expended for
     the rental of 200 acres of pasture land?
          (2)  Is there an appropriation which
     may be expended for the purchase of cows
     ma a bull for the dairy herd?
          In 1951 the Legislature    transferred the con-   I
trol and supervision  of the Waco State Home from the
Board for State Hospitals and Special Schools to the
Department of Public Welfare.    This act provides In
part:
            “Sec. 5. The State Department of
     Public Welfare is hereby directed to set
     up a school and training program for the
     children in the institution   named in this
     Act so as to enable the children to become
     self-supporting  through training and edu-
     cation in accordance with the capability
Hon. John H. Winters,   page 2     (V-1357)


     of the individual   child.    Such training
     program may be set up within the insti-
     tution or it may require maintenance and
     support of the children in one of the
     State institutions   of higher learning.
     The moneys appropriated    for the mainten-
     ance and support of the institution      may
     be used for this purpose in accordance
     with rules and regulations     and limlta-
     tions as prescribed   by the State Depart-
     ment of Public Welfare.
           “Sec. 6. Nothing in this Act shall
     be construed to delimit the responslblli-
     ties of the institution     named herein for
     the care of the children entrusted to it
     as provided in the General Statutes creat-
     ing the institution     and as provided in
     subsequent amendments prescribing      the du-
     ties and responsibilities     of the institu-
     tion for the care of such children.”        H.B.
     540 Acts 52nd Leg., R.S. 1951, ch. 485,
     p. 860.
          The following   line item appropriations  to
the Waco State Home (H.B. 426, Acts 52nd Leg., R.S,
1951 ch. 499, p. 1228, at ,p. 1273) are necessarily
involved in a determination    of the questions asked:
                                    “For the Years
                                     Ending
                                 August 31,   August 31,
                                  1952          1953
  27.   Stationery,    printing,
        gasoline,   011, grease,
        recreation,    amusement,
        drugs, medical, hospi-
        tal and laboratory
        supplies,   clothing,
        dry goods    furnishings,
        feed, see d , groceries,
        meats, perishables,
        and miscellaneous      sup-
        plies (out of General
        Revenue Funds)            $112,700.00 $112,700.00
Hon. John H. Winters,   page 3


  30. Bond premiums, post-
       age, telephone    tele-
       graph, heat, ljght,
       water power and
       trave i expenses, out
       of local funds             14,500.00 14,5oom
  31. Maintenance and re-
       pairs,   out of local      10,000.00 20,000.00
       funds

  32. Capital  Outlay--Im-
       provements and Equip-
       ment, out of local
       funds                       6.000.00    2.OOO.OQ

  33. Total--Out    of Local
       Funds                      30,500.00 36,500.00"
             Both of your questions are related to the
authority of the Home to acquire and maintaina        dairy
herd for the use and benefit of the children of the
Home. The authority      of eleemosynary Institutions    to
maintain dairy herds or carry on other agricultural
pursuits for the purpose of economical operation as
well as providing constructive      labor and vocational
instruction    for inmates of the institutions    is well
established.      Att’y Gen. Ops. O-2738 (1940) and O-5439
(1943).
           The Waco Home has maintained a dairy herd
for several years for the benefit     of the Home and
since 1945 has rented the pasture land here involved.
That the Legislature   approved the maintenance of a
dairy herd Is shown by the fact that in 1949 it appro-
priated $lO,COO to be expended for an addition to and
equipment for a creamery.     H.B. 321 Acts 51st Leg.,
R.S. 1949, ch. 553, p. 1068 at p. $075.       You state
that on September 1, 1951, ihe Comptroller approved a
warrant for a pasture rent Installment     and charged it
to the appropriation   in Line Item 27, sunra. In prior
years the Comptroller has approved the pasture rental
warrants, although there has never been a specific
“pasture rental” appropriation.     This past department;
al construction   has oersuasive  value.   Isbell v. ~Gulf
Union Oil Co., 147 Tex. 6, 209 S.W.2d 7'62 (1948).
However, you state the Comptroller Is now of-the opln-
ion that there is no appropriation     from which the pas-
ture rental may be paid.
Hon. John H. Winters,     page 4    (V-1357)


           You state that the 200 acres of pasture
land are necessary to maintain a herd which will
supply sufficient   milk and milk products for the
normal requirements of the Home and that these
products are necessary to the health and welfare
of all the children in the Home.
          In view of the above facts,  we must as-
certain if any of the line Item appropriations  to
the Waco State Home may be expended for pasture
rental.
            Section 10(d) of the General Provisions
following   the appropriations  to the various State
hospitals   and special schools provides:
             l’(d)    All items herein appropri-
      ated to the several institutions         in-
      cluding the Central Office,       for bond
      premiums, post office       box rent m
      rental,     postage, telephone,    telegraph,
      heat, water, light,       power, travel ex-
      penses, maintenance of structures         and
      equipment, and capital outlay expendi-
      tures for improvements ana equipment,
      shall be paid from the Board Local
      Fund. It is further provided that the
      items herein enumerated shall not be
      supplemented from any other funds ap-
      propriated      in this Article,   except as
      provided in Section 7(a) and (b) and
      Section 9, as provided in this Article.”
      (Emphasis added.)
           It will be noted that the appropriations
out of local funds, Line Items 30, 31, 32, sunra, do
not include a “land rental” appropriation.    There-
fore, the rental expense cannot come from local funds.
Unless Line Item 27, subra, makes provision   for the
payment of pasture rental,  there Is no appropriation
from which pasture rental may be paid.
            The only categories      in Line Item 27 which
might include pasture rental are “feed” and “miscel-
laneous supplies.”      l’Pasturage’l is a proper, but now
obsolete,    meaning for the noun “feed.”       Webster’s New
International    Dictionary    (2d Ed. 1938). Article     5502,
V.C.S.,   gives livery stable owners a lien for “feed”
and also a lien for “pasturage.”         However, this dis-
tinction   is not controlling     here, since it grew out
.



    Hon. John H. Winters,       page 5    (v-1357)


    of the common-law theory that a livery       stable owner
    did not hava an agist-er’s   or ‘“pasturage” lien.     3
    C.J.S. 1118, Animals, Sec. 21.       This statute was
    adopted to give a liens in either s.ituation.       In a
    situation   other than for the enforcement of a stat-
    utory lien, which is to be strictly      construed,   the
    word llf eed” might includes “pasturage.”     El Paso Cat-
         L n Co. of El Paso. Tag.. v. Bug&, 228 Pac.
         (ir Mex. Sup. 1924).
                  The other category,    “miscellaneous     .mJpplies,ll
     is one of a.very general nature, Its inclusiveness
     depending primarily upon the history,         fact situation,
     and type of.buslness’or     operation in connection with
     which, it is used.    Conner v. Littlefield,       79 Tex. 76,
     I5 S.W. 217 (1890).     Our’Texas courts have approved
     the following, definition    of l’supplylt:     “One def inl-
     tion of ‘supply1 is to ‘furnish with what is wanted.’
     Webster’s Dictionary.      Other definitions      are:   ‘AWIl-
     able aggregate of things needed or demanded; . o .
     anything yielded or afforded to meet a want; the act
     of furnishing    what is wanted. I 37 cyc. 607."         Qp
     ton      Brldseuort Mach. CQ., 33 S.W.2d 787, 789
     (Texy&v.App.     1930, error ref.).     The provision      is
     thus seen to be very broad and general,          but it was
     intentionally    made so by the Legislature       so that the
    ‘necessary    items for the health, welfare,       and school-
     ing of the children in the Home could be purchased
     when the need for the. items arose and such items were
     not within some other specific       appropriation.
                From the foregoing,  we think the Leglsla-
    ture, Intended for the pasture rental to be paid from
    Line Item 27 funds.     In view of the past history of
    the Waco State Home’s maintenance of a dairy herd, of
    the creamery building and equipment appropriation,
    and the departmental construction    which authorized
    the issuance of warrants for the payment of pasture
    rental    we can not hold that the Legislature   has
    change d its policy upon the sole basis of its failure
    to make a specific   “pasture rental” appropriation,
    there having been no prior practice     so to specify,
                  The answer to your second question depends
    upon whether livestock     may be purchased from either
    Line Item appropriations     31 or 32, sunra. Section 10
    (d)     sunra, of the General Provisions   provides in
    par 4..
Hon. John H. Winters,    page 6   (V-1357)


           n . . . maintenance of structures
     and equipment, and capital  outlay ex-
     penditures for improvements and equip-
     ment, shall be paid from the Board Local
     Fund.”
             This definition   more specifically    enumer-
ates the Items for which Line Items 31 and 32 may
be expended, and by its terms eliminates         the possi-
bility    that livestock   may be purchased from Line
Item 31 maintenance funds.       However, we are of the
opinion that Line Item 32 funds may be expended for
livestock    necessary to develop a herd capable of
producing the milk necessary for the requirements
of the Home. The dairy herd is a permanent asset
and therefore     a capital asset of the Home, and the
contemplated expenditures      are, in our opinion, wlth-
in the scope of the capital outlay appropriation.


            The appropriation   made to the Waco
     State Home by Line Item 27 (H.B. 426,
     Acts 52nd Leg. R.S. 1951, ch. 499, p.
     1228 at p. l2+3) may be expended for
     “pas i ure rental,”   and the a propriation
     made by Line Item 32 (H.B. f:26, supra,
     at p. 1273) may be expended for the pur-
     chase of livestock     necessary to develop
     a dairy herd capable of supplying the
     needs of the Home.
                                       Yours very truly,

APPROVBp
       :                                 PRICE DANIEL
                                       Attorney General
C. K. Richards
Trial & Appellate    Division
Jesse P. Luton, Jr.                    By I: v$$*u
Reviewing Assistant                      E. Way Thode
                                               Assistant
Charles D. Mathews
First Assistant
RWT:wb